Citation Nr: 1740737	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-42 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1995, and from December 1995 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In September 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran is currently rated as 90 percent disabled due to service-connected disabilities that are not the subject of this appeal.  Ordinarily, this may warrant scheduler consideration of total disability based on individual unemployability; however, in November 2016, the Veteran withdrew his claim for individual unemployability.

In September 2017, the Veteran, via his representative, submitted a waiver of AOJ consideration of additional evidence submitted since the most recent supplemental statement of the case.



FINDINGS OF FACT

1.  The more persuasive evidence establishes that the Veteran does not have PTSD, and he has not had a valid diagnosis of PTSD during any period pertinent to this appeal.

2.  The Veteran's psychiatric disorders did not begin during service and are not shown by persuasive medical evidence to be linked to his service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were initially provided to the Veteran in the Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated in exhaustive detail here.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Psychoses, but no other psychiatric disorders, are included in the list of chronic diseases under 38 C.F.R. § 3.309 (a).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder which, he alleges, is related to certain in-service events involving his duties as an undercover narcotics agent with the "NCIS" and a "half million dollar hit" out on the Veteran's life.  The Veteran has also asserted that he was a "combat sailor/Gulf War" in a "hostile and unfriendly country" where he feared for his life.  The Veteran's service records do not show he was involved in combat.

The Veteran's service treatment records have been associated with the claims file.  A November 1990 report of medical examination notes that the Veteran was psychologically evaluated during the examination and was fit for duty and qualified for enlistment.  During the Veteran's separation examination, dated October 1997, the Veteran provided a rather extensive list of his medical concerns.  The list contains a "head injury" where the Veteran claims he was "assaulted by assailants in 1992."  The Veteran also indicated he had not received any injury during service for which he had not sought treatment, yet, his service treatment records are silent for a head injury caused by unknown assailants with bats.  The Veteran indicated he had never been treated for a mental condition and he was qualified for separation with no noted psychological treatment or diagnoses.

In October 1998, the Veteran reported to a private physician stating he served eight years in the Navy as a disbursing clerk and as an intelligence specialist.  The Veteran's complaints consisted of low back pain, a bilateral foot condition, and a bilateral knee condition.  The Board notes that this examination was performed roughly 10 months following service and no psychological complaints or symptoms were reported by the Veteran.

A January 2004 St. Louis VAMC record notes that the Veteran had previously screened positive for depression.  Records from the Louisville VAMC were reviewed, and are silent for psychiatric complaints and/or treatment.  During an October 2006 psychiatric examination, the examiner found the Veteran to be oriented x 3 with normal mood, affect and memory.  In January 2007, the Veteran reported to the Sacramento VAMC and the examiner noted that the Veteran was an Iraq combat veteran and had no symptoms of PTSD, aside from mild insomnia.  In April 2007 an examiner noted that the Veteran had no symptoms of PTSD, except mild insomnia, and that the Veteran sleeps for 10 hours a day and has complaints of fatigue and personal stress.  The examiner also indicated that the Veteran may need antidepressants.  A July 2009 primary care note from the St. Louis VAMC, made by a medical student, notes the Veteran screened positive for PTSD.  Outpatient treatment records from the Houston VAMC contain an indication in April 2010 that the Veteran had complaints of PTSD, aggression, and thoughts of harming others.  

The Veteran was afforded a VA mental health examination in September 2014.  The Veteran was diagnosed with unspecified depressive disorder.  The examiner noted that although the Veteran attributed most of his symptoms to PTSD, he did not meet DSM-IV or DSM-V criteria for a diagnosis of PTSD.  The examiner found that the Veteran's report of mental health/psychiatric symptoms was atypical and there were attempts to either exaggerate symptoms or appear more impaired, calling his reliability into question.  The examiner ultimately concluded that the Veteran's diagnosed condition is less likely than not associated with any of his service-connected conditions.

VA outpatient records dated February 2015 through March 2016 contain an active problem list where mood disorder, chronic posttraumatic stress disorder, and bipolar mixed are listed as diagnosis.    

In January 2016, a staff psychiatrist at the Houston VAMC provided correspondence on behalf of the Veteran wherein she concluded, "In my medical opinion, more likely than not, (the Veteran's) PTSD symptoms will remain chronic and permanent in nature."  The Board notes that for the purpose of service connection, the central question is not whether the Veteran's "symptoms will remain chronic and permanent in nature", but rather, whether it is more likely than not that the Veteran's diagnosed condition is related to military service.  The psychiatrist indicates that she evaluated the Veteran from April 2014 to December 2016, the date of the final letter.  She stated that "as a result of his service in the Military," the Veteran has Posttraumatic Stress Disorder and Depression.

In May 2016 the Veteran was afforded another compensation and pension examination for PTSD.  Beginning with the Veteran's diagnosis, the examiner explained that despite subjective complaints, there were insufficient findings to support a diagnosis of a mental disorder related to military service.  The examiner also addressed the Veteran's unsupported PTSD diagnosis dating back to April 2012 in the VA outpatient records.  The examiner explained that the Veteran was initially diagnosed with PTSD by a psychiatry resident in training who was evaluating the Veteran for the first time in April 2012.  The VA examiner found the PTSD diagnosis to be unsupported because the Veteran's treating physician, Dr. A., who assessed the Veteran multiple times, ruled out PTSD as a diagnosis in April 2011 and concluded that the Veteran's problems were better explained by a diagnosis of bipolar disorder and cluster B personality traits.  The psychiatry resident in training also failed to support the diagnosis with rationale and examples for criterion B through E symptoms.  The examiner ultimately concluded that it is less likely than not that the Veteran has a diagnosis of PTSD, and, that the Veteran's PTSD diagnosis has merely been continued by history since the unsupported 2012 diagnosis.  Further, the examiner opined that it is less likely than not that the overall evidence supports that the Veteran's mental health concerns were incurred in, or are a result of, active duty service.  Of note, the examiner indicated that the Veteran's virtual file, as well as his paper file, were reviewed prior to issuing the medical opinion.

The VA examiner provided an addendum to the May 2016 opinion at the request of the RO.  In the addendum opinion, the VA examiner stated that the most definitive diagnosis that could be stated from the evidence of record would be "Other Unspecified Personality Disorder with Cluster B Traits."  In support of the conclusion, the examiner explained that the Veteran's history and medical record are, however, suggestive of a pervasive pattern of instability in mood, cognition, impulsivity, and interpersonal relationships and that "the variability in expression of his concerns is more suggestive of a personality driven explanation than other possible concerns."  The examiner again noted the difficulty in providing a precise diagnosis of the Veteran's condition.

In December 2016, another letter was provided from the staff psychiatrist at the Houston VAMC, which essentially duplicated her January 2016 letter, with no additional rationale. 

 It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 
The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

After a review of all of the evidence, the Board finds that the more persuasive evidence demonstrates that the Veteran does not have PTSD, and that a diagnosis of PTSD is not clinically supported at any time pertinent to the current claim and appeal.  

An important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the VA medical records that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran.  In this case, the Veteran has often informed treatment providers that he has PTSD or is being treated for PTSD.  Such references may also be based on a review by the clinician of the Veteran's treatment records.  However, in a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses, undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.  

As noted above, several of the VA outpatient records list PTSD in a problem list or note a positive "screen" for PTSD.  Significantly, none of these particular reports include a psychiatric evaluation.  Thus, when these references to PTSD are read in the context of the entirety of each report, it is clear that the Veteran's mental health was not being assessed during these visits, and therefore, the listing of a diagnosis of depression or PTSD is interpreted as non-diagnostic.   There is a fundamental difference between such informational references recorded in medical treatment records and a diagnosis that is presented as such, that is based on a concurrent examination of the Veteran conducted for the specific purpose of reaching a diagnosis and determining an appropriate course of treatment.  A diagnosis based on such an examination carries the assurance that the examiner personally endorses the diagnosis and has conducted whatever testing is necessary to ensure that his/her endorsement actually means something.  To the Board, the difference between these informational and diagnostic references translates directly to probative weight.  

Some references to PTSD are shortly followed by a different diagnosis when a full evaluation was done.  As discussed by the VA examiner, the initial diagnosis of PTSD shown in the VA records in 2012 was provided by a psychiatry resident in training, but the Veteran's treating physician, Dr. A., subsequently ruled out PTSD as a diagnosis.  Thus, what was initially thought to be PTSD was, upon later evaluation, determined to be a different diagnosis.  This change of mind also translates to probative weight.  

Regardless of the diagnoses of PTSD in the VA outpatient treatment records, the Board does not find them persuasive for the reasons given above.  Also, with respect to the initial 2012 diagnosis, there was no rationale provided as to how the criteria were met.  The same can be said for the letter from the Veteran's VA treating psychiatrist reflecting her diagnosis of PTSD.  VA does not have a "treating physician" rule that adds probative weight to her opinion simply by virtue of the fact she has treated the Veteran.  The psychiatrist did not note that she had reviewed the Veteran's claims file, which contains thorough VA examinations described above and conflicting medical opinions as to diagnosis.  She provided no reasons and bases for the medical opinion; she merely stated the conditions were "a result of" his military service.  She did not explain how the various criteria for diagnosing PTSD were met in this case, nor did she discuss contrary opinions that he does not have PTSD.  Due to the lack of reasons and bases to support the medical finding and conclusion, and, no indication that the claims file was reviewed prior to reaching the medical conclusion, the Board has assigned minimal probative value to the medical evidence provided by the VA psychiatrist.

In sum, it appears from the record, and has been confirmed by the 2016 VA examiner, that the Veteran's PTSD diagnosis is a combination of self-reported history, and, an unsupported diagnosis by a psychiatry resident in training in April 2012.  The May 2016 VA examination failed to identify PTSD or depression as a diagnosis, and that is, by far, the most probative medical evidence in the file, as it thoroughly discusses the relevant evidence and psychiatric history and provides a rationale, citing to evidence in the file.  In summation of the Board's findings, as the more persuasive evidence establishes that the Veteran does not have PTSD, service connection under the provisions of 38 C.F.R. §§ 3.304(f) is not warranted.  

As noted above, the VA examiner diagnosed a personality disorder.  However, personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c) (2016); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for any diagnosed personality disorder. 

The Veteran has also at various times been diagnoses with other psychiatric disorders such as depression, mood disorder, or bipolar.  There is no persuasive opinion linking these conditions to his service, and there were no in-service notations of psychiatric symptoms.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence is not in equipoise, rather the greater weight of it is against any claim that the acquired psychiatric disorder, to include PTSD and depression, is related to service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress (PTSD) and depression is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


